            Case 1:21-cr-00092-AJN Document 11 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                -   -   -   -   -   -   X


UNITED STATES OF AMERICA
                                                                            UNSEALING ORDER
                            - v. -
                                                                            Sl 21 Cr. 092
YURY MOSHA,
ULADZIMIR DANSKOI,
JULIA GREENBERG,
ALEKSEI KMIT,
TIMUR SHCHERBYNA, and
KATERYNA LYSYUCHENKO,


                            Defendants.
-   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   X


                    Upon application of the United States of America, by

and through Assistant United States Jonathan E. Rebold, it is

hereby ORDERED that the Indictment Sl 21 Cr. 092, which was

filed under seal on or about February 11, 2021, be unseal ed for

all purposes.

SO ORDERED.

Dated: New York, New York
       February 18, 2021

                                                            HONORABLE KATHARINE H. PARKER
                                                            UNITED STATES MAGISTRATE JUDGE
                                                            SOUTHERN DISTRICT OF NEW YORK
